 KILLARD PRINTING COMPANY, INC.243are customarily posted, and shall be maintained by it for 60 consecutive daysthereafter,Respondent taking reasonable steps to assure that said notices arenot altered, defaced, or covered with any other material.(d)Notify the said Regional Director, in writing, within 20 days from thedate of receipt of this Decision what steps Respondent has taken to complyherewith.is30 In the event that this Recommended Order is adopted by the Board, 'this provisionshall be modified to read. "Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT discharge any of our employees who are nonmembers ofJewelryWorkers Union, Local No. 23, International Jewelry Workers Union,AFL-CIO, or of any other labor organization because of the fact that theymaintain friendly personal relations with members of said Union, whether ornot said members are, or are not, at the time, on strike against this Com-pany and WE WILL NOT discriminate in regard to hire and tenure of employ-ment of any employee to discourage membership in any labor organization.WE WILL NOT in any like or related manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, toform, join, or assist labor organizations to bargain collectively through repre-sentatives of their own choosing, or to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection, or refrainfrom any or all such activities except to the extent that membership in a labororganization is made a condition of employment under the terms of an agree-ment permitted under the proviso to Section 8(a)(3) of the Act, as modi-fied by the Labor Management Reporting and Disclosure Act of 1959.WE WILL offer Beatrice Misenar immediate and full reinstatement to herformer or substantially equivalent position, without prejudice to her seniorityor other rights and privileges previously enjoyed, and WE WILL make herwhole for any loss of pay suffered by paying the sum calculated in the man-ner recommended in the Decision and Recommended Order of the aforesaidTrial Examiner.BAUSCH&LOMB INCORPORATED,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 312North Spring Street, Los Angeles, California 90012, Telephone 688-5850.Killard Printing Company,Inc.andLocal 1, Amalgamated Li-thographers of America,International Typographical Workersand Michael Stephan.Cases 29-CA-402 and 455. Jum 13, 1966DECISION AND ORDEROn April 18, 1966, Trial Examiner ThomasA. Ricci issued hisDecision in the above-entitledproceeding,finding thatthe Respond-159 NLRB No. 33. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDent had not engaged in the unfair labor practices alleged in the com-plaint and recommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner's Decision.Thereafter, the General Counsel filed exceptions to the Trial Exam-iner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision and the entire record in this case, including theexceptions and brief, and hereby adopts the findings, conclusions, andrecommendation of the Trial Examiner."[The Board dismissed the complaint.]In adopting the Trial Examiner'sDecision herein,we do not rely upon his conclusionthat there was "not a scintilla of evidence"of illegal motivation in Composto's dischargeRather,we base our affirmation of the Trial Examiner's dismissal upon the failure of theGeneral Counsel to establish the alleged unfair labor practices by a preponderance ofthe evidenceTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEA hearing in the above-entitled proceeding was held before Trial ExaminerThomas A. Ricci on March 8 through 11, 1966, at Brooklyn, New York, on com-plaint of the General Counsel against Killard Printing Company, Inc., herein calledthe Respondent or the Company. The sole issue litigated is whether the Respond-ent violated Section 8(a)(3) of the Act in the discharge of Joseph Composto.TheGeneral Counsel filed a brief after the close of the hearing.Upon the entire record and from my observation of the witnesses I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe Respondent, a New York corporation, maintains its principal office and placeof business in Hempstead, Long Island, New York, where it is engaged in the man-ufacture, printing, sale, and distribution of business cards, technical manuals, spe-cial announcements, and related products.During the year 1964, a representativeperiod, in the conduct of its business the Respondent manufactured, printed, sold,and distributed at its said plant products valued in excess of $50,000, of whichproducts valued in excess of $50,000 were furnished to, among other customers,F.M.C. Corporation, Academic Press, Inc., and the Sperry and Hutchinson Com-pany, each of which enterprises annually produces goods or provides services ininterstate commerce valued in excess of $50,000, which goods are shipped or serv-ices areperformed directly outside the State in which said enterprises are located.I find that the Respondent is engaged in commerce within the meaning of the Actand that it will effectuate the policies of the Act to exercise jurisdiction herein.II. THELABOR ORGANIZATION INVOLVEDLocal 1, Amalgamated Lithographers of America,InternationalTypographicalWorkers, herein called the Union, is a labor organization within the meaning ofthe Act. KILLARD PRINTINGCOMPANY,INC.245III.THE ALLEGED UNFAIR LABOR PRACTICEA. The sole questionOn August 27, 1965, the Respondent discharged Joseph Composto,a combina-tion cameraman in its lithographic shop; Composto had been hired in Februaryand he did work preparatory to printing,including stripping,camera, and plate-making. It was a small shop,with, apparently,only three full-time production work-ers besides John Usis, the owner.The other two regulars were Michael Stephanand Paul Wirth.Stephan was discharged 2 months later, on October 29.Thesole question to be decided in this decision is whether the General Counsel hasproved that the discharge of Composto was motivated,as alleged in the complaint,by an intent to discourage union activities among the employees and was thereforean unfair labor practice in violation of Section 8(a)(3) of the Act.The com-plaint as issued also charged the later dismissal of Stephan as having been similarlyillegal,but that allegation was dismissed by me at the close of the General Coun-sel's case in chief on motion by the Respondent.If the idea of evidence in its basic,classic concept be kept in mind,this is thatrare case where the oft used but seldom apt phrase "not a scintilla of evidence" isliterally fitting.Without chance of contradiction it can be said there is not a scin-tilla of evidence that the Respondent intended to discourage union activities by itsdischarge of Composto.Indeed, the General Counsel frankly conceded on therecord that he does not claim otherwise.His theory of proof for illegal motiva-tion is simple and plain.There were union activities among the employees duringthe week ending Friday, August 27; Usis, the owner and sole actor on behalf ofthe Respondent,knew this fact by the afternoon of that day;he released Compostoat 5 p.m.; and his asserted reason for discharge-offered voluntarily in the answerto the complaint and investigated exhaustively by the General Counsel duringexamination of witnesses he called before resting his case-is false.From thesefour facts-union activity,knowledge by the employer,close timing of the discrimi-nation, and lie in the asserted reason-allof which the General Counsel contendshave been proved, it must be inferred that the Respondent's true motivation wasunion animus.There was some equivocation in the General Counsel's argument of position atthe hearing.He conceded the total absence of any evidence whatever indicatingopposition to the Union by the Respondent,nor indeed even any expression ofopinion on the subject at all by any of its agents.Counsel for the Respondentobjected to evidence respecting the affirmative defense before the General Counselrested,contending this was a matter of defense, and could only be open for testi-mony after ruling upon a motion to dismiss for failure to provea prima faciecase.The question was asked whether, when union activity and knowledge have beenshown, the discharge of an employee immediately thereafter places an onus ofproof upon the employer to justify his action affirmatively on other than uniongrounds, at the risk of being found guilty of an unfair labor practice if he fails toestablish just cause.At one point the General Counsel seemed to argue in favorof such a proposition.In his oral argument at the close of the hearing he said:.. we feel that the testimony adduced by Respondent concerning the qualifica-tions of Mr.Composto were riddled with inconsistencies and on occasion wasshown to be completely unfounded on any logical evidence.We feel that Respond-ent has not in any way shown that Mr. Composto was not a fully qualified prepa-rationman."If this is the theory of complaint,itmeans the Respondent bore the burden ofproving either affirmatively that it disciplined Composto for a business reason, ornegatively that it did not release him because of the union activity.The possibil-ity that the employer, in these circumstances,might have the right to discharge aman for no reason at all ceases to exist.Jones & Laughlin Steel Corporation,301 U.S. 1.Withal,perhaps it would not be fair to hold the General Counselto so narrow an argument,for he did also insist that he has in fact proved affirm-atively the falsity of the asserted basis of discharge for cause.Be that as it may,I do not believe that on the basis solely of the first three subsidiary facts-unionactivity,knowledge,and contemporaneous discharge-an inference of illegal moti-vation is warranted.I view this case, therefore,as leaving the affirmative burdenof disproving the merits of the defense of discharge for cause upon the GeneralCounsel.If hehas not-by a preponderance of the substantial evidence on the 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecord as awhole-affirmatively established this negative proposition, his com-plaintmustbe dismissed.And as I find that the General Counsel has not provedthe falsity of the asserted grounds for discharge, I do not reach the questionwhether, had he done so, an unfair labor practice finding could be made on thisrecord.The fact thereisnot ascintilla of evidence of illegal motivation wouldgiveme pausein any event.B.Union activity,knowledge,and timingOn Tuesday, August 24, Howard Glassman,union organizer,appearedin frontof the shop before startingtimeand delivered an envelope with union literatureto Composto and Stephan as they arrived; he gave a third one to Composto, whohanded it to Wirth.Glassman also inserted one of these envelopes in the mailslot of the door to the shop. Thatsameday both Composto and Stephan left thecontentsof their envelopes-a hospital insurance benefits brochure, an analysis ofunion contract benefits, and a statement of reasons why lithographers should jointheUnion-lying openly on their worktables, where they remained in view forthe next few days.The envelopes also contained union authorization cards; allthree of themen signedcards and at noon that day Stephan mailed them to theUnion.Usis, the owner, regularly walks through the shop many times each day,and there is nothing to indicate his regular activities were other than usual thatweek.On Thursday, August 26, the Union filed a petition for a representationelection with the Board's Regional Office, and that same day the Regional Directorsenta letter to the Respondent advising it of the fact.The letter, received inevidence, bears the date August 26; Usis admitted he received the letter, but testi-fied he did not look at his mail Friday, and therefore first read it Saturday, theday after Composto was discharged.This is a small shop; only Usis and a Mrs. Herman, the office secretary, workedfull time besides the three production men.A strong inference arises that Usissaw the union literature displayed without concealment on the employees' work-tables.He was in his office Friday morning and he returned there in the after-noon.He normally looks at his mail, and the story that in this particular instancehe did notdo so is unpersuasive.Itmay also be presumed that the letter datedAugust 26 did reach the company office the next day. I think all of this warrantsa finding that by 3 or 4 o'clock on the afternoon of Friday, when Usis said hereturned to his office from a New York City meeting with his brother, he knewthe question of forming a union was in the minds of his employees.'Shortly before 5 o'clock he called Composto to his office and discharged him.The testimony of the two men differs as to the terminal conversation.Accordingto Composto, Usis said "he had decided to discontinue his preparation department,that his accountant had told him it was costing him too much money and that hecould do better to have it done on the outside." As Usis recalled it, he said "I waslosingmoney and I could not afford to maintain him."C. Has it been proved Compostowas notdischarged for business reasons?The Company did not discontinue the preparation work after Composto left, butI do not believe the substantive question of whether he was discharged for causecan be decided purely on the basis of the precise words used in a discharging con-versation.Usis also told Composto that moment he was a good man and shouldnot have trouble finding another job.But these are things an employer would tella man at such a time. Certainly the special phrasing of the bad news cannot alonepreclude consideration of other real evidence about the man's worth and the finan-cial condition of the business then.And Usis did say, as even Composto recalled,that he was losing money and that this too was a reason for his action.The answer says Composto was released "because of incompetency- ... andfailure to properly perform his assigned duties."At the hearing the Respondent'switnesses gave body to these words by adding that the Company was in poor finan-cial condition and the quality of Composto's work was a major contributing factor.I think a fair reading of the record as a whole-including testimony, exhibits andperhaps inartful pleadings-justify saying the asserted cause for discharge was thatComposto's craftsmanship was poor and, in the opinion of the Company, largelyresponsible for adverse business conditions.The bulk of the oral testimony,extending over 4 days of hearing, deals with his performance, and contains muchthat is vague, inconclusive, argumentative, and evasive, by witnesses for both sides.I Quest-Shon Mark Brassiere Co.,185 F 2d285 (C A 2). KILLARD PRINTING COMPANY, INC.247However,certain objective facts, which bear a direct relation to the heart questionof Composto'sworth as an employee,and the labor cost condition of the Companyat the end of August,are clear.He was not a very expert cameraman whenhe started;his training and experi-ence had included other aspects of lithographicwork.He was hired to replace aman named McAndrews,who had done all the Company's preparation work for21/2years and who quit in January of 1965 to accept a teaching post, on that samesubject, in a trade school.Composto started at $146 per week, and ended at thesame pay.He once asked for a raise but was refused.On August 21 the Com-pany replied to a "job wanted"ad in the Printing News magazine,seeking tointerviewanother camerman as a possible replacement.The same day itplaced is "help wanted" ad in the same trade journal hoping to locate such aman.On August 15, the Respondent placed a notice in the New York Timesnewspaper,searching for a customer to lease and operate its entire camera depart-ment.Composto also recalled that early in August Usis told him he was con-sidering sending preparation work out under contract because the "costs inside theshop were too much."In the 6 months of his employment-February to August-Composto wasthecameraman in the shop;at times he was assisted by Stephan andWirth, or even by one or two others who worked here only short periods, but it isclear that what preparation work others did was only incidental to their otherduties and when they had free time.Wirth was the number 29 printing pressmanand Stephan operated the Multilith press.Essentially,therefore,the foregoingindicates it was Composto the Respondent wished to replace long before the adventof union activity.On August 9 Usis spoke to his accountant because he could not understand whyhe was strapped for cash.The accountant showed him how while the normalexperience of the shop had been that gross profits-the amount available for over-head,office salaries,expenses,and profits-was 45 percent of overall businessvolume, for June it had been 37 percent and in July was 30 percent.The Augustfigure emerged as 31.5 percent and for September it mounted again to 46 percent.The general phrases offered by John Usis,the present owner,and by his brotherJoseph Usis,who was partner and president of the Respondent until May 31 andthereafter only sent work to this shop on a contract basis, prove little of sub-stance concerning the quality of Composto'swork.They said he was "slow," "nogood,"gave them"headaches,"caused much"loss" of stock and machine time,his work was not "commercially acceptable."There is also concrete evidence ofmistakes.Composto conceded he stripped negatives"wrong," "there were occasions whereI had to make new plates . . . take a guess and say ten times." In July a com-puter advertising folder was prepared incorrectly;the job had to be rerun with aloss to the Company.Composto said Usis was aware of the error and decided torisk acceptance by the customer;Usis denied such words.Another job, forMohawk Tires, was stripped incorrectly;Composto said he had "flopped"the nega-tives the wrong way.He had to redo it. Still another was printed with the picturecaptions in the wrong places;500 printed books were wasted,costly paper had tobe repurchased and the job done over.Usis testified that these,as well as otherjobs he identified,caused him to lose hundreds of dollars.At times he wascertain the work had been assigned to Composto and that he saw him do it; atothers he "assumed"Composto had done the work, or said Composto was respon-sible for supervision because he was "in charge" of all preparation work.Com-posto, in turn,argued that some of the errors resulted from improper art worksubmitted originally by the customer,or that someone else had worked on theparticular job.Somewhere between the exaggerations of Usis and the denials ofthe employee,the truth must lie.But that Composto was the mainstay of thepreparation department,and therefore charged with the bulk of the work performedis clear.During the last week he worked Composto did the blueprint photography on atwo-booklet job.These were proofs for the customer to approve before finalprinting.There were errors in shading by Composto in the blueprinting, andComposto admitted he had been at fault.The exhibits indicate other changesmade in the proof,but it is by no means clear which were occasioned by the pre-paratory work of others,or which were simply revisions desired by the customeras afterthoughts.The proofs reached the customer,an advertising agency, onThursday,August 25,and were rejected as unsatisfactory.The next day thecustomer wrote to Joseph Usis, who had sold the job, and contracted it to hisbrother's shop, speaking very critically of the job and indicating no other work 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould be permitted in this shop.In consequence Joseph conferred with his brotherJohn Usis early on the afternoon of August 27 and told him the account had beenlost.When he returned to his place of business later in the day, Usis dischargedComposto.The Respondent has received no work from that customer since thatday.McAndrews, the former cameraman since turned teacher, was called thenext day to redo the blueprint correctly.On this record I cannot find that the General Counsel has successfully satisfiedthe burden of proof, resting upon him, to establish convincingly that the qualityof Composto's work, and the simultaneous decline in the gross margin of profitsreflected monthly in the Company's books, wasnotthe reason for his discharge.Considering the evidence in its entirety I find that the General Counsel has notproveda prima faciecase in support of the complaint allegation that Joseph Com-posto was discharged because of his, or the union activities of others. I shallaccordingly recommend dismissal of the complaint.RECOMMENDED ORDERIt is hereby ordered that the complaint be dismissed in its entirety.Southern Cab Corporation,Yellow Cabof Memphis DivisionandGeneral Drivers, Salesmen and Warehousemen's Local No. 984,affiliated with International Brotherhood of Teamsters,Chauf-feurs,Warehousemen&Helpers of America,Petitioner.'Case26-RC-2588.June 13,1966DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, as amended, a hearing was held before HearingOfficer James D. Walpole on February 24, 1966. The Hearing Offi-cer's rulings made at the hearing are free from prejudicial error andare hereby affirmed.Briefs have been filed by the Employer and thePetitioner.-Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Brown and Zagorial.Upon the entire record in this case, including the briefs filed bythe parties, the Board finds :1.The Employer is engaged in the business of furnishing taxicabservice in Memphis, Tennessee, and owns more than 70 taxicabs. Itcontends that the Board should not assert jurisdiction herein on theground that the drivers sought by the Petitioner are independentcontractors, and that the Employer's operations do not meet theBoard's jurisdictional standards.We find, however, for the reasonsset forth below, that the drivers are employees and not independentcontractors.Moreover, the record establishes that the Employer'sgrossrevenue, including amounts received for taxicab rentals and1The names of the parties appear as amended at the hearing.'The Employer's request for oral argument is hereby denied because the record, in-cluding the briefs, adequately presents the issues and the positions of the parties.159 NLRB No. 23.